The judgment of the court below is affirmed on the ground that where, by the connivance of a clerk in the office of an assistant treasurer of the United States, a person unlawfully obtains from that office money belonging to the United States, and, to replace it, pays to the clerk'money which he obtains by fraud from a bank, the clerk having no knowledge of tbe *538means by which the latter money was obtained, the United States are not.liable to refund the money to the bank.
Mr. Justice Harlan delivered the opinion of the Supreme Court, April 13, 1885.